FOR PUBLICATION

 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,              No. 07-50051
                 Plaintiff-Appellee,
                                         D.C. No.
                 v.                    CR-05-00578-
                                          JFW-7
MANUEL YEPIZ, AKA Martin
Sanchez, “Seal G,” and “Pony,”
               Defendant-Appellant.



UNITED STATES OF AMERICA,              No. 07-50062
                 Plaintiff-Appellee,
                                         D.C. No.
                 v.                    CR-05-00578-
                                         JFW-37
JOSE LUIS MEJIA, AKA Jose Luiz
Mejia, Jose Nernedes, Juan
Martinez, Jose Mejia, Check Mejia,
Jose Al Mejia, Joe Morin, Jose L.
Mejia, “Checho,” “Joe,” and
“Cheech,”
                Defendant-Appellant.
2                  UNITED STATES V. YEPIZ


    UNITED STATES OF AMERICA,               No. 07-50063
                     Plaintiff-Appellee,
                                              D.C. No.
                     v.                     CR-05-00578-
                                              JFW-35
    FRANCISCO ZAMBRANO, AKA
    “Franky Boy” and “Franky,”
                  Defendant-Appellant.



    UNITED STATES OF AMERICA,               No. 07-50067
                     Plaintiff-Appellee,
                                              D.C. No.
                     v.                     CR-05-00578-
                                              JFW-21
    JESUS CONTRERAS, AKA Jessie
    Contreras, and “Yuck,”
                    Defendant-Appellant.



    UNITED STATES OF AMERICA,               No. 07-50070
                     Plaintiff-Appellee,
                                              D.C. No.
                     v.                     CR-05-00578-
                                              JFW-44
    MARIANO MEZA,
                Defendant-Appellant.
               UNITED STATES V. YEPIZ                  3


UNITED STATES OF AMERICA,               No. 07-50098
                 Plaintiff-Appellee,
                                          D.C. No.
                 v.                     CR-05-00578-
                                          JFW-36
SERGIO MEJIA, AKA Robert Mesa,
“Seal JJ,” and “Jaws,”
                Defendant-Appellant.



UNITED STATES OF AMERICA,               No. 07-50133
                 Plaintiff-Appellee,
                                          D.C. No.
                 v.                     CR-05-00578-
                                          JFW-22
GILBERTO CARRASCO, AKA Gilberto
Carrasco, Jr., Gil Carrasco, Robert
Carrasco, Gilberto Carrosco,
Gilberto Corrosco, Julio Gonazalez,
Vicente Hernandez, Vincente
Hernandez, Vincente NMN
Hernandez, Sergio Renteria, Juan
Rosas, “Beto,” “Betillo,” “Red,” and
“Cejas,”
                Defendant-Appellant.
4                   UNITED STATES V. YEPIZ


    UNITED STATES OF AMERICA,                     No. 07-50142
                     Plaintiff-Appellee,
                                                    D.C. No.
                     v.                           CR-05-00578-
                                                    JFW-31
    ERNESTO OROZCO MENDEZ, AKA
    “Gordo,” “El Gordo,” Ernesto
    Mijares, Ernesto Mendoza Mijares,
    Ernesto Mendoza Orozco (Birth
    Name),
                    Defendant-Appellant.



    UNITED STATES OF AMERICA,                     No. 07-50264
                     Plaintiff-Appellee,
                                                    D.C. No.
                     v.                           CR-05-00578-
                                                     JFW-1
    RAFAEL YEPIZ,
                    Defendant-Appellant.             ORDER


                    Filed November 20, 2017

     Before: Stephen Reinhardt, M. Margaret McKeown, *
          and Jacqueline H. Nguyen, Circuit Judges.




      Judge McKeown was drawn to replace Judge Noonan on the panel
      *

following his death. Judge McKeown has read the briefs, reviewed the
record, and listened to the oral argument.
                  UNITED STATES V. YEPIZ                    5

                          ORDER

    The opinion and partial dissent filed December 20, 2016,
and appearing at 844 F.3d 1070 (9th Cir. 2016), are
withdrawn. The opinion may not be cited as precedent by or
to this court or any district court of the Ninth Circuit. A
concurrently issued amended memorandum disposition
addresses all of the issues before the court.

    Pursuant to the court’s May 31, 2017 order (No. 07-
50051, Docket Entry No. 352), the following motions,
submitted pro se by appellant Jose Luis Mejia, will not be
considered: his April 10 and May 22, 2017 motions to join
in other appellants’ petitions for rehearing and petitions for
rehearing en banc (No. 07-50051, Docket Entry Nos. 333,
348); his April 24, 2017 motion for leave to supplement his
petition for rehearing and petition for rehearing en banc
(No. 07-50051, Docket Entry No. 345), his May 24, 2017
motion to terminate hearing with the Appellate
Commissioner (No. 07-50051, Docket Entry No. 350), and
his June 30, 2017 motion for reconsideration (No. 07-50051,
Docket Entry No. 353).

    The panel has voted to deny the petitions for panel
rehearing and to deny the petitions for rehearing en banc.
The full court has been advised of the petitions for rehearing
en banc and no judge has requested a vote on whether to
rehear the matter en banc. Fed. R. App. P. 35. The petitions
for panel rehearing and the petitions for rehearing en banc
are denied.